—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered October 12, 1995, convicting him of burglary in the second degree, criminal mischief in the fourth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his guilt of the crimes charged is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Williams, 233 AD2d 536). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was *576legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court improperly allowed the prosecutor to bolster the in-court testimony of the complaining witness by cross-examining a defense witness as to statements she made to him. The error, however, was harmless in light of the overwhelming evidence of the defendant’s guilt and the absence of any significant probability that the defendant would have been acquitted but for the erroneous evidentiary ruling (see, People v Hayden, 154 AD2d 711).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818, 819) or do not warrant reversal (see, People v Tankleff, 84 NY2d 992; People v Roopchand, 65 NY2d 837). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.